DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 7/31/2020. Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,5,6, 8,10, 12, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0318558).
Regarding claims 1,8:
Li discloses a system and method for paging (abstract; figures), comprising: 
paging indication sent by the base station..}), the indication information being used for indicating a paging manner used by a present cell for the terminal device (para 105 {..corresponding to the paging indication, that a paging manner of the base station is the paging area paging … determines that a current paging manner is the cell paging…}[two paging manners, as paging area and cell paging]; para 32,34, 93); and 
acquiring, by the terminal device, a paging message according to the indication information (para 106 {..UE distinguish the first paging indication and the second paging indication … The receiving module 21 is specifically configured to receive the paging indication by using the first RNTI… receives ... the first paging message… If the UE .. the UE determines that the paging indication is the second paging indication… second paging message sent by the base station}; figures; para 121; throughout disclosure). 
Regarding claim 14:
Li discloses all of the subject matter as described above for claim 1,8; and Li further discloses a network device (base station in figure 1, as network device), comprising: a processor and transceiver (13 as processor and 11,12 as transceiver for sending and receiving), thus the subject matter of claim 14 is rejected under the prior art with similar rationale as above. 
Regarding claim 3,10,16:
Li discloses all of the subject matter as described above and that receiving, by the terminal device, the indication information sent by the network device comprises: 
Regarding claim 5:
Li discloses all of the subject matter as described above and that receiving, by the terminal device, the indication information sent by the network device comprises: receiving, by the terminal device, a first message sent by the network device, the first message comprising the indication information and the paging message (para 9 [first paging, including indication and paging message, is equivalently interpreted as first message] [note: Applicant(s) is/are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim. So the Examiner considers ‘first paging’ as ‘first message’ within the broad meaning of the term. The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977]; also see para 25,32,37). 
Regarding claim 6:
Li discloses all of the subject matter as described above and that acquiring, by the terminal device according to the indication information, the paging message in the first message (para 93 [UE receives …the first paging message]; para 94,106). 
Regarding claim 12,19:
Li discloses all of the subject matter as described above and that to: receive a first message sent by the network device, the first message comprising the indication information and the paging message (para 9 [first paging, including indication and paging message, is equivalently interpreted as first message] para 25,32,37); and the . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 7, 9, 11, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0318558) in view of Li (US 2020/0374921; Li ‘921 hereinafter).
Regarding claim 2,9,15:

However, Li ‘921 in the same field of endeavor discloses a random access system and method where receiving, by the terminal device, system information (SI) sent by the network device, the SI comprising the indication information (para 147 {…indication in system information}, 148; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Li ‘921 in order to provide random access in the system to reduce transmission delay and signaling overhead [6] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 4,11,17:
Li discloses all of the subject matter as described above except for specifically teaching that the PDCCH further comprises scheduling information of the paging message. 
However, Li ‘921 in the same field of endeavor discloses a random access system and method where the PDCCH further comprises scheduling information of the paging message (para 269 {the PDCCH …may be any physical channel carrying resource scheduling information..}; and see throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Li ‘921 in order to provide random access in the system to reduce transmission delay and 
Regarding claim 7,13,20:
Li discloses all of the subject matter as described above except for specifically teaching that the paging manner comprises any one of the following: a first paging manner and a second paging manner, wherein the first paging manner indicates that a core network (CN) device triggers an access network device to transmit a paging message and a paged terminal device is identified by a system architecture evolution (SAE) temporary mobile subscriber identity (S-TMSI), and the second paging manner indicates that the CN device triggers the access network device to transmit the paging message and the paged terminal device is identified by a paging indicator (PI).
However, Li ‘921 in the same field of endeavor discloses a random access system and method where the paging manner comprises any one of the following: a first paging manner and a second paging manner, wherein the first paging manner indicates that a core network (CN) device triggers an access network device to transmit a paging message and a paged terminal device is identified by a system architecture evolution (SAE) temporary mobile subscriber identity (S-TMSI), and the second paging manner indicates that the CN device triggers the access network device to transmit the paging message and the paged terminal device is identified by a paging indicator (PI) (para 113 [a paging identifier (Paging ID) indicated in a paging message is an S-TMSI, it indicates that this paging is a normal service call. If a paging identifier is an IMSI it indicates that this paging is an exception call, used for error recovery on a network side]; para 170, and see throughout).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al. (US 2020/0344719) discloses a communication system where paging indication information is sent to the terminal device, and indicates paging type [abstract; para 49, figures].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631